Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a value and/or of values for at least one initial state parameter” in lines 3-4. The limitation “of” renders the claim indefinite because of its grammatical error. Cf. See the phrase “the value and/or the values” in line 11. 
Claim 1 recites the limitation "the respective coloring process" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “an available hair coloring agent” in line 14. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “an available hair coloring agent” in line 6 or another new ““available hair coloring agent”.
Claim 1 recites the limitation "the hair coloring agent" in line 14.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites the phrase “determining, based on the desired hair color and use of the relationship determined between the plurality of coloring pre-condition parameters and the hair colors achieved from a combination of dye precursor concentrations, which arises according to the relationship in a coloring of the hair, wherein the combination of dye precursor concentrations is a component of the hair coloring agent for coloring of hair in the desired hair color.” It is unclear what is determined. Examiner respectfully submits that the “determining” step recites at most what is “based on” but still fails to recite what is “decided”. For similar reason, claim 17 and dependent claims thereof are rejected as well.
Claim 9 recites the phrase “wherein the at least one additional coloring result parameter includes a fastness to washing, light fastness and/or capacity for gray coverage.” The limitation “and/or” renders the claim indefinite because it is unclear whether the limitation means “wherein the at least one additional coloring result parameter includes a fastness to washing, light fastness and capacity for gray coverage,” “wherein the at least one additional coloring result parameter includes a fastness to washing, light fastness or capacity for gray coverage,” or the combination of “a fastness to washing, light fastness and capacity for gray coverage.”
Claim 10 recites “A data processing device for execution of a computer- aided determination of a hair coloring agent for coloring of hair in a desired hair color, wherein the data processing device can beis set up to execute the method according to claim 1.” The preamble recites the statutory category, “device”, without providing any structural element in the body, ex. processor, memory, or computer readable medium. In the other words, It is unclear which limitation is directed to the structural limitation.

Claim 12 recites the limitation “the device”. It is unclear what the device refers to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) determining a value and/or of values for at least one initial state parameter describing an initial state of the hair to be colored; determining of a plurality of hair colors achievable by coloring with an available hair coloring agent, based on a relationship between a plurality of coloring pre-condition parameters and achieved hair colors determined on the basis of hair color data for a plurality of coloring processes, wherein the plurality of coloring pre-condition parameters influences the respective coloring process, and the achieved hair colors are achieved by employing the respective coloring process, and the value and/or the values for the at least one initial state parameter; selecting the desired hair color from the plurality of hair colors achievable by means of employing an available hair coloring agent; and determining the hair coloring agent for the coloring of hair in the desired hair color based on the desired hair color and the determined relationship between the coloring pre-condition parameters and the achieved hair color.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “for computer-aided” nothing in the claim element precludes the step from practically being performed in the mind. For 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for hair designer to determining a hair coloring agent for coloring of hair, which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Spec. ¶0002.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “for computer-aided”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “computer-aided” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a 
Claim(s) 2-20 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “processing device”, “hair coloring agent production device”, “dye precursors”, “dosing device” [claim 11], which are no more than a generic computer to perform generic computer functions or generic hair dying related devices that are well understood, routine and conventional activities previously known to the industry. In particular, the mere recitation of “processing device”1 is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). Regarding the limitations “hair coloring agent production device”, “dye precursors”, “dosing device”, the Applicant’s specification provides that the elements are well-known as well. See FIG. 7 and Spec. ¶¶0129-0132. Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. Further, Examiner takes an Official Notice that such generic “hair coloring 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inzinna, JR (U.S. Patent Application Publication 2006/0033907), hereinafter Inzinna.
Regarding claims 1 and 10, Inzinna discloses a method and device for computer-aided determination of a hair coloring agent for the coloring of hair in a desired hair color (Abstract), comprising: 

determining of a plurality of hair colors achievable by coloring with an available hair coloring agent, based on a relationship between a plurality of coloring pre-condition parameters and achieved hair colors determined on the basis of hair color data for a plurality of coloring processes, wherein the plurality of coloring pre-condition parameters influences the respective coloring process, and the achieved hair colors are achieved by employing the respective coloring process, and the value and/or the values for the at least one initial state parameter (¶0059: “this target haircolor is correlated to the colors provided by a commercial color line.”; ¶0058 articulates that the colors are correlated to the commercial color line: “this condition is correlated to the list of conditions provided by known commercial colors lines. By way of illustration, and not limitation, should the MATRIX.RTM.  SOCOLOR.RTM.  color line be used, the initial condition would, in one embodiment, comprise the natural color (1 to 11), the percentage of gray, application type, and the target color.”); 
selecting the desired hair color from the plurality of hair colors achievable by employing an available hair coloring agent (504 in FIG. 4; ¶0059: “In step 504 of the process 500, the target haircolor is selected.”); and 
determining the hair coloring agent for the coloring of hair in the desired hair color based on the desired hair color and the determined relationship between the coloring pre-condition parameters and the achieved hair color (506 in FIG. 4; ¶0060: “In step 506 of the process 500, a query is made of a database which comprises haircolor formulas for one or more color lines.  As will be apparent to one of ordinary skill in the art, this database is constructed so as to incorporate the experience of one highly skilled in the art of haircoloring.  By utilizing the vast knowledge contained within this database, a novice in the art will be able to produce a haircolor formula with greater accuracy and quality.  In one 

Regarding claim 2, Inzinna further discloses determining a plurality of color differences, wherein each color difference of the plurality of color difference is a color difference between the desired hair color and a hair color calculation on the basis of the relationship for each of a plurality of pre-packaged hair coloring agents; determining a minimum color difference from the plurality of color differences; and determining pre-packaged hair coloring agent assigned to the minimum color difference as the hair coloring agent for coloring of hair in the desired hair color (¶0059: “this target haircolor is correlated to the colors provided by a commercial color line.” See also ¶¶0061-0062).

Regarding claims 3, 11 and 12, no prior art rejection could be made due to indefiniteness. MPEP 2173.06(II). For instance, it is unclear what is determined based on the “determining, based on …” step of claim 3. Claims 11 and 12 introduce new indefinite languages. See supra 112 rejection of claims 3, 11 and 12 for further detail. Nonetheless, Examiner provides Gross et al (U.S. Patent Application Publication 2012/0080046), which teaches the dye precursor, for compact prosecution. 

Regarding claim 4, Inzinna further discloses that the at least one initial state parameter includes a base hair color (¶0058: “the initial color and state comprises the factors of current haircolor and condition of the hair.”).



Regarding claim 6, Inzinna further discloses preparing a tolerance range, wherein the tolerance range is a color difference from the desired hair color which is tolerated, wherein determination of the hair coloring agent for coloring of hair in the desired hair color is also based on the tolerance range (¶0045: “The percentages may be expressed as a fixed value or as a range, such as less than 50% gray, more than 50% gray, or as other ranges of values that may be required for the proper formulation of the coloring agents and the process steps.”).

Regarding claim 7, Inzinna further discloses that the tolerance range is less than a threshold for the color difference which is perceptible to humans (¶0044 illustrates the standard of color difference related to human perceptions: “The numeric or alpha-numeric value that relates to a target color 340 is oftentimes determined by the hair stylist using a color chart or a chart containing samples of hair.  These charts are frequently provided by the manufacturer of the haircoloring products.  In another embodiment of the present invention, a color chart or color samples are presented on a computer display.  In some embodiments of the present invention, a digital photograph or digital video of the client is modified to illustrate visually what a certain target haircolor 340 would look like.”).

Regarding claim 8, Inzinna further discloses preparing a desired value for at least one additional coloring result parameter; and determining at least one achievable hair color which includes the desired value for the at least one additional coloring result parameter from the plurality of hair colors achievable by coloring with an available hair coloring agent, wherein selection of the desired hair color from the 

Regarding claim 9, Inzinna further discloses that the at least one additional coloring result parameter includes a fastness to washing, light fastness and/or capacity for gray coverage (¶0060: “Alternatively, or additionally, the formula data returned from the database may comprise a coloring step and formula, a pre-lighting step and formula, a toning step and formula, and combinations thereof.”).

Regarding claim 13, please see the supra rejection of claims 2, 4 and 5.

Regarding claim 14, please see the supra rejection of claim 6. 

Regarding claim 15, please see the supra rejection of claim 7.

Regarding claim 16, please see the supra rejection of claim 8.

Regarding claim 17, please see the supra rejection of claims 3, 4 and 5.

Regarding claim 18, please see the supra rejection of claim 6. 



Regarding claim 20, please see the supra rejection of claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2012/0080046.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/              Primary Examiner, Art Unit 3715                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Spec. ¶0127